UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 000-28867 (Commission file number) ENERGY COMPOSITES CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0409170 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4400 Commerce Drive, Wisconsin Rapids, WI54494 (Address of principal executive offices) (Zip Code) (715) 421-2060 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:42,804,622 shares as of August 13, 2010 ENERGY COMPOSITES CORPORATION FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2010 INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II.OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 27 1 ENERGY COMPOSITES CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) June 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $154,000 in 2010 and $191,000 in 2009 Accounts receivable - related party Inventories, net Other current assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Current portion of long-term debt obligations $ $ Line of credit - bank Short-term notes payable Accounts payable Accounts payable - related party Accrued expenses Accrued payroll and payroll taxes Customer deposits Total current liabilities Long-term debt obligations, net of current portion Deferred income - land purchase - Total liabilities Stockholders' equity (deficit): Common stock - $.001 par value; 100,000,000 shares authorized, 42,447,862 and 42,115,205 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenue $ Cost of goods sold Gross profit Selling, general and administrative expenses Loss from operations ) Other income (expense): Interest expense ) Interest income 33 Total other income (expense) Loss before provision (benefit) for income taxes ) Income tax benefit - ) - ) Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization (Gain) loss on asset disposal ) Amortization of debt discount for imputed interest Amortization of discount for warrants and beneficial conversion feature on convertible debt Stock issued for interest payments Stock issued for compensation Stock option compensation expense - Deferred income taxes - ) Changes in operating assets and liabilities: Accounts receivable, net Accounts receivable - related party ) - Inventories, net ) Other current assets ) Accounts payable ) Accounts payable - related party ) Accrued expenses ) Accrued payroll and payroll taxes Customer deposits ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from sale of property and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings (repayments) from lines of credit - bank ) Financing costs paid for long-term debt - ) Net borrowings (repayments) from short-term notes payable ) Payments on long-term debt ) ) Proceeds from exercise of warrants - Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period End of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Nature of Business and Significant Accounting Policies Basis of Presentation The accompanying unaudited consolidated financial information has been prepared by Energy Composites Corporation (“Company” or “ECC”) in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission (“SEC”).Accordingly, it does not include all the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of this financial information have been included.Financial results for the interim periods presented are not necessarily indicative of the results that may be expected for the fiscal year as a whole or any other interim period.This financial information should be read in conjunction with the December 31, 2009 audited consolidated financial statements and notes included in the Company’s Form 10-K filed on March 31, 2010. Nature of Business ECC is a manufacturer, installer and marketer of fiberglass products which are sold throughout the United States, but primarily in the Midwest.The Company also has a service division that provides installation and repair of various tank and piping systems.The Company serves the paper, petro-chemical, water, waste-water, bio-fuel and power industries. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries Advanced Fiberglass Technologies, Inc. (“AFT”) and Innovative Composite Solutions, LLC (“ICS”), after elimination of all intercompany accounts, transactions, and profits. Concentrations of Risk Cash Deposits: The Company maintains its cash in high-quality financial institutions.The balances, at times, may exceed the federally insured limits. Credit Risk and Major Customers: Financial instruments that may subject the Company to significant concentrations of credit risk consist primarily of trade receivables.The Company grants credit to its customers throughout the United States in the normal course of business.Customer creditworthiness is routinely monitored and collateral is not required.The following is a schedule of significant sales to customers for the six months ended June 30, 2010 and 2009 and significant customer accounts receivable balances at June 30, 2010 and 2009: Percentage of Percentage of Trade Accounts Total Sales Receivable Customer 1 24.4% 7.4% 39.8% 20.0% 2 - 3 4 5 - - 40.4% 79.9% 68.7% 77.2% Labor Force: A significant part of the Company’s production labor force is covered by two collective bargaining agreements which expire in May 2012. 5 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Cash and Cash Equivalents For purposes of balance sheet presentation, the Company considers all unrestricted demand deposits, money market funds, savings funds and investments with an original maturity of three months or less to be cash and cash equivalents. Segment Reporting Through June 30, 2010, the Company provided products and services into one reportable operating segment, Industrial Tank and Piping. The results of our distribution company, ICS, are immaterial for purposes of segment reporting and are included in the Industrial Tank and Piping segment. The detail of products and service activity in this operating segment is further described in Note 12. Recent Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”) issued guidance on the accounting for multiple-deliverable revenue arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable; eliminates the residual method of allocation and requires arrangement consideration to be allocated at the inception of the arrangement to all deliverables using the relative selling price method; and requires a vendor to determine its best estimate of selling price in a manner consistent with that used to determine the selling price of the deliverable on a stand-alone basis. This guidance also expands the required disclosures related to a vendor’s multiple-deliverable revenue arrangements. The guidance is effective beginning January1, 2011 with early adoption permitted. The Company does not believe the adoption of this standard will have a material impact on our consolidated results of operations, financial condition, cash flows, or disclosures. In January 2010, the FASB issued ASU 2010-02, “Consolidation (Topic 810): Accounting and Reporting for Decreases in Ownership of a Subsidiary.”This amendment to Topic 810 clarifies, but does not change, the scope of current US GAAP.It clarifies the decrease in ownership provisions of Subtopic 810-10 and removes the potential conflict between guidance in that Subtopic and asset de-recognition and gain or loss recognition guidance that may exist in other US GAAP.An entity will be required to follow the amended guidance beginning in the period that it first adopts Financial Accounting Standard (FAS) 160 (now included in Subtopic 810-10).For those entities that have already adopted FAS 160, the amendments are effective at the beginning of the first interim or annual reporting period ending on or after December 15, 2009.The amendments should be applied retrospectively to the first period that an entity adopted FAS 160.There is no effect on the Company’s financial statements from the current adoption of this guidance. In January 2010, the FASB issued ASU 2010-6, “Improving Disclosures about Fair Value Measurements.”This update requires additional disclosure within the roll forward of activity for assets and liabilities measured at fair value on a recurring basis, including transfers of assets and liabilities between Level 1 and Level 2 of the fair value hierarchy and the separate presentation of purchases, sales, issuances and settlements of assets and liabilities within Level 3 of the fair value hierarchy.In addition, the update requires enhanced disclosures of the valuation techniques and inputs used in the fair value measurements within Levels 2 and 3.The new disclosure requirements are effective for interim and annual periods beginning after December 15, 2009, except for the disclosure of purchases, sales, issuances and settlements of Level 3 measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010.As ASU 2010-6 only requires enhanced disclosures, the Company does not expect that the adoption of this update will have a material effect on its financial statements. 6 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 2.Liquidity and Capital Resources At June 30, 2010, the Company had cash on hand of $55,091, a working capital deficiency of $1,271,292, a net loss of $2,231,831 for the six months ended June 30, 2010, an accumulated deficit of $12,181,007, and total negative shareholders' equity of $659,984. The Company is continuing its efforts to improve the overall financial condition and results, including obtaining additional financing and restructuring certain debt arrangements as detailed in Note 14.On March 8, 2010, and as further discussed in Note 8, the Company’s Board of Directors approved the temporary reduction of the exercise price of outstanding warrants to $2.50 per share from $5.00 per share. The temporary exercise price reduction was valid from March 22, 2010 through May 6, 2010.After May 6, 2010, the warrants reverted back to their original terms.As of May 6, 2010, the Company had received $590,823 related to the exercise of 236,329 warrants to purchase our common stock at $2.50 per share from current warrant holders.The Company needs to receive additional financing within the near term in order to continue its pace of selling, general and administrative spending and keep the WindFiber™ project moving forward.If additional funding is not received, the Company will have to reduce selling, general and administrative costs, including costs associated with the WindFiber™ project. Note 3.Inventories Inventories consist of the following: June 30, 2010 December 31, 2009 Raw materials $ $ Work in progress Finished goods - - Obsolescence reserve - ) Total $ $ Note 4.Property and Equipment, Net Property and equipment are as follows: June 30, 2010 December 31, 2009 Land and improvements $ $ Buildings and improvements Machinery and equipment Vehicles and trailers Computer equipment Furniture and office equipment Less accumulated depreciation ) ) Net property and equipment $ $ Depreciation expense was $117,048 and $98,165 for the three months ended June 30, 2010 and 2009, respectively.Depreciation expense was $229,368 and $195,377 for the six months ended June 30, 2010 and 2009, respectively. The cost of equipment under capital lease as of June 30, 2010 and December 31, 2009 was $21,075.The accumulated amortization of equipment under capital lease as of June 30, 2010 and December 31, 2009 was $5,620 and $4,566, respectively. Real Estate Purchase On April 30, 2010, the Company purchased approximately 94 acres of land from the City of Wisconsin Rapids as part of the Company’s WindFiber™ expansion.The purchase price of the land was $47,735.Because the purchase price of the real estate was well below estimated fair market values, the real estate was recorded at estimated market value of $5,000 per acre.The excess fair market value of $429,424, was recorded to Deferred 7 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Income – Land Purchase and will be amortized over the life of the planned manufacturing plant to be built once funding is obtained. Note 5.Intangible Assets Intangible assets are as follows: June 30, 2010 December 31, 2009 Non-compete agreement $ $ Customer list Deferred financing costs Less accumulated amortization ) ) Net intangible assets $ $ Amortization expense was $2,234 and $2,399 for the three months ended June 30, 2010 and 2009, respectively.Amortization expense was $4,357 and $8,952 for the six months ended June 30, 2010 and 2009, respectively.Estimated amortization expense for the next five years is as follows: 2010 - remaining $ Thereafter Total $ Note 6.Financing Arrangements Line of Credit – Bank The Company utilizes a line of credit with Nekoosa Port Edwards State Bank (“NPESB”) that provides for maximum borrowings of $250,000, bears interest at a fixed rate of 6.75% at June 30, 2010 and matures in December 2010.The line is secured by all business assets of AFT, an assignment of life insurance on the officer/stockholder, a junior mortgage on land and buildings, and an unlimited guaranty by ECC.The Company had a balance of $98,315 and $117,512 on the line of credit at June 30, 2010 and December 31, 2009, respectively. Short-Term Notes Payable The Company uses short-term notes from NPESB for purposes of bulk purchases of inventory and project financing in addition to utilizing its line of credit.The underlying inventory and customer purchase orders serve as specific collateral for these notes.In addition, the short-term notes are also typically secured by all business assets of the Company.The notes bear interest at fixed rates.The notes are typically twelve months or less.The Company had $1,000,000 and $1,250,000 of outstanding notes payable to NPESB with weighted average interest rates of 6.75% and 6.75% as of June 30, 2010 and December 31, 2009, respectively. The Company also utilizes unsecured, short-term financing from private investors (primarily existing shareholders) to fund operations.These twelve month notes bear interest at 6.0%.The Company had $500,000 and $470,000 of outstanding notes payable to these private investors at June 30, 2010 and December 31, 2009, respectively. 8 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Long-Term Debt Obligations Long-term debt obligations are as follows: June 30,2010 December 31, 2009 NPESB - a term loan secured by 15 ton deck crane, interest rate of 7.25%, due October 2010, monthly payments of $948 $ 1,310 $ 6,827 NPESB – a term loan secured by all general business assets of AFT and unlimited continuing guarantee of ECC; interest rate of 6.75%, due on demand, monthly payments of $898 NPESB - an industrial revenue bond term loan, secured by equipment and unlimited continuing guarantee of ECC; contains restrictive financial covenants, interest rate of 5.75%, due July 2014, monthly payment of $7,266 NPESB - an industrial revenue bond term loan, secured by equipment and unlimited continuing guarantee of ECC; contains restrictive financial covenants, interest rate of 5.75%, due July 2014, monthly payment of $7,266 City of Wisconsin Rapids, a term loan, secured by all assets and unlimited continuing guarantee of ECC; contains various operating covenants, interest rate 2%, due April 2012, monthly payment of $4,499 Yale Financial Services, a capital lease term loan, secured by two Yale forklifts, interest rate 7.7%, due October 2010, monthly payment of $657 City of Wisconsin Rapids, a $75,000 term loan, secured by ECC and AFT guarantees; imputed interest at 8% resulting in an original issue discount with an unamortized balance of $21,190 at June 30, 2010, balloons in August 2014 NPESB – an industrial revenue bond term loan, secured by real estate, ECC and AFT guarantees; contains restrictive financial covenants, interest rate of 5.50%, due July 2027, monthly payment of $20,776 M&W LLC (related party) – an unsecured term loan, interest rate of 4.775%, due December 2015, quarterly payment of $24,493 NPESB – a term loan secured by all general business assets of AFT and an unlimited continuing guarantee of ECC; due January 2012, interest rate of 6.75%, monthly payments of $13,405 Convertible notes payable ($1,320,000 face value) – see Note 7 Less current portion of long-term obligations Total long-term debt obligations, net of current portion $ 5,363,986 9 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Maturities of long-term debt obligations are as follows: 2010 - remaining $ Thereafter Total $ On March 13, 2009, the Company executed an amendment to the credit agreement for the three industrial revenue bonds held by NPESB.The amendment to the credit agreement includes the redefinition of the covenants attached to the bonds.Under the terms of the amended credit agreement, the covenants apply to the Company and its subsidiaries on a consolidated basis.The quarterly covenants require the consolidated Company to maintain (a) a Debt Service Coverage Ratio of not less than 1.25 to 1 and (b) a Total Indebtedness to Equity Ratio of not more than 3.5 to 1.0. Debt Service Coverage Ratio is defined as the ratio of (i) EBITDA for the 12-month period ending on the measurement date to (ii) interest expenses plus principal payments coming due during the 12-month period beginning on the day after measurement.EBITDA is defined as net income after taxes plus a) interest expense, b) federal, state and local taxes, c) depreciation and amortization expenses, and d) extraordinary losses minus extraordinary gains. The Company did not calculate this ratio at June 30, 2010 because the Company had recorded negative EBITDA for the previous 12-month period. Total Indebtedness to Equity Ratio is defined as the ratio of all liabilities or obligations to Equity.The Company did not calculate this ratio at June 30, 2010 because the Company had recorded negative stockholders equity at June 30, 2010. As of December 31, 2009 and June 30, 2010, the Company was not in compliance with various restrictive financial covenants relating to the industrial revenue bonds. However, on December 31, 2009, the Company received a letter from the lender waiving compliance with these covenants through September 30, 2010. Note 7.Convertible Notes Payable In August 2008, the Company began a private placement offering of Units, each Unit consisting of (i) a 3-year, 6% convertible debenture with a conversion price of $2.50 (the “Conversion Price”) per share (subject to adjustment for stock splits and stock dividends) (the “Debentures”), and (ii) a number of warrants equal to the number of shares issuable upon conversion of the principal amount of the Convertible Debenture (the “Warrants”).This placement offering was in anticipation of the AFT reverse acquisition taking place which became effective on October 14, 2008. Each Warrant is immediately exercisable into shares of common stock for a term of 3 years at $5.00 per share.The Warrants also provide anti-dilution protection for the following events: reorganization, reclassification, consolidation, merger or sale; subdivision, combination or other dividend of the Company’s Common Stock. The private placement was closed on December 14, 2008.Debentures in the aggregate principal amount of $6,370,000 were sold which included the issuance of 2,548,000 Warrants.The Debentures are considered to be conventional convertible debt. The issued Warrants were deemed to have a relative fair market value of $4,068,422 which was recorded as a discount to the face value of the Debentures and as a credit to Additional Paid-In Capital and will be accreted to interest expense over the 3-year term of the warrants using the effective interest method.The Company used the Black-Scholes-Merton pricing model as a method for determining the estimated fair value of the Warrants. 10 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The proceeds of the Debentures were allocated based on the relative fair value of the Debentures and Warrants as of the commitment date.The Company then calculated the intrinsic value of the beneficial conversion feature embedded in the Debentures and because the amount of the beneficial conversion feature exceeded the fair value allocated to the Debentures, the amount of the beneficial conversion feature to be recorded was limited to the proceeds allocated to the Debentures.Accordingly, the beneficial conversion feature was calculated to be $2,301,578 and was recorded as an additional discount on the Debentures and a credit to Additional Paid-In Capital of $1,412,578 and a credit of $889,000 to deferred income tax liability.The Company is accreting the beneficial conversion feature to interest expense over the 3-year term of the debt using the effective interest method. The following table summarizes the convertible note balance as of June 30, 2010: Balance at January 1, 2008 $ - Plus: gross proceeds received in 2008 Less: value assigned to: Warrants ) Beneficial conversion feature allotted to: Additional paid-in capital ) Deferred income tax liability ) Sub-total of assigned values ) Plus: accretion of original issue discount from warrants and beneficial conversion feature Less: conversion of debt to common stock ) Balance at December 31, 2009 Plus: accretion of original issue discount from warrants and beneficial conversion feature Less: conversion of debt to common stock ) Balance at June 30, 2010 (face value $1,320,000) $ All outstanding convertible debentures at June 30, 2010 totaling $1,320,000 mature at various dates in 2011 and are included in the long-term debt maturities table found in Note 6. The effective annual interest rate for the six months ended June 30, 2010 was 44%.The rate is higher than the stated rate of 6% due to the amortization of the discount recorded against the debt for the detachable warrants and beneficial conversion feature. Note 8.Stockholders’ Equity Converted Debt In conjunction with the private placement of convertible debt in 2008, $75,000 and $1,075,000 of the debt was converted to common shares of the Company during the six months ended June 30, 2010 and 2009, respectively, at $2.50 per share.A total of 44,261 and 452,228 common shares were issued for the debt and related interest on the debt during the six months ended June 30, 2010 and 2009, respectively. 11 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Warrants On March 8, 2010, the Board of Directors of the Company approved the temporary reduction of the exercise price of currently outstanding common stock purchase warrants from $5.00 per share to $2.50 per share in order to help raise additional capital for the Company. The exercise price reduction was valid from March 22, 2010 through May 6, 2010.Shares issued during the exercise price reduction period are restricted shares subject to SEC Rule 144.After May 6, 2010, any outstanding warrants reverted back to their original terms.During the three months ended June 30, 2010, the Company received $590,823 related to the exercise of 236,329 warrants to purchase our common stock at $2.50 per share from current warrant holders.As of June 30, 2010, there were 2,311,671 warrants outstanding. Convertible Debt Transactions Subsequent to June 30, 2010, an additional $25,000 of convertible debentures have converted to common stock of the Company.The common shares issued by the Company for principal and interest upon conversion of these debentures totaled 10,150 shares. Restricted Stock During the year ended December 31, 2009, the Company issued 49,272 restricted common shares to officers valued at $150,000 for services rendered. Of these shares, 12,136 shares (valued at $37,500) remained unvested until April 28, 2010 and were recorded as deferred compensation.For the six months ended June 30, 2010, amortization of the deferred compensation related to these shares totaled $12,500.All of the remaining shares vested immediately.On April 28, 2010, the Company issued 18,337 restricted common shares to an officer valued at $75,000 for services rendered.Of these shares, 9,168 shares (valued at $37,500) remain unvested until April 28, 2011 and were recorded as deferred compensation.For the six months ended June 30, 2010, amortization of the deferred compensation related to these shares totaled $6,250, leaving an unamortized balance of $31,250 at June 30, 2010. Pursuant to the Company’s Director Compensation Plan, the Company, on June 22, 2010, issued 33,730 restricted common shares to directors valued at $131,875 for services rendered for the time period June 2009 through May 2010 which has been accrued for on a monthly basis.An accrual for $15,000 for director stock compensation for June 2010 has been recorded to accrued expenses. This accrued expense will be settled with common stock of the Company in June, 2011.The values were determined using an average of the share price on the last trading day of each month over the requisite service period. Stock Option Awards In January 2010, the Company made stock option awards under the 2008 Stock Incentive Plan to 25 non-executive employees of the Company totaling 430,000 shares of the Company valued at $1,132,000 using the Black-Scholes-Merton pricing model.These awards vest ratably over a 4 year period. The Company expensed $224,071 for the six months ended June 30, 2010 related to these stock option awards.The Company had $0 stock option expense for the six months ended June 30, 2009. Note 9.Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. 12 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The Company accounts for income taxes pursuant to FASB guidance.This guidance prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than not to be sustained upon examination by taxing authorities. The Company believes its income tax filing positions and deductions will be sustained upon examination and, accordingly, no reserves, or related accruals for interest and penalties have been recorded at June 30, 2010 and December 31, 2009.In accordance with the guidance, the Company has adopted a policy under which, if required to be recognized in the future, interest related to the underpayment of income taxes will be classified as a component of interest expense and any related penalties will be classified in operating expenses in the statements of operations. The Company’s remaining open tax years subject to examination include the years ended December 31,2008 through 2009. The income tax provision consisted of the following for the three months ended June 30, 2010 and 2009: June 30, Currently payable (refundable) $
